                Case 21-10142-RAM           Doc 47   Filed 05/07/21      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

 IN RE:                                                                  CASE NO. 21-10142-RAM
                                                                                   CHAPTER 13
 Isabel Fernandez,

       Debtor.
 _________________________________/

          RESPONSE TO OBJECTION TO CLAIMS ON SHORTENED NOTICE

        COMES NOW, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR

STRUCTURED ASSET SECURITIES CORPORATION MORTGAGE PASS-THROUGH

CERTIFICATES, SERIES 2007-BC3 ("Secured Creditor”), by and through its undersigned

attorney, hereby files its Response to Objection to Claim on Shortened Notice (“Objection”) (DE # 42),

and in support thereof states as follows:

    1. Debtor, Isabel Fernandez (“Debtor”), filed a voluntary petition pursuant to Chapter 13 of

        the Bankruptcy Code on January 8, 2021.

    2. Secured Creditor holds a security interest in the Debtor’s real property located at 474 E

        10TH ST, HIALEAH, FL 33010, by virtue of a Mortgage recorded on March 29, 2007,

        Book 25492, Pages 2916-2937 of the Public Records of Miami-Dade County, FL. Said

        Mortgage secures a Note in the amount of $252,000.00.

    3. Secured Creditor filed its Proof of Claim, on February 18, 2021 as Claim Number 4-1.




                                                                                             21-10142-RAM
                                                                                            Fernandez, Isabel
                                                                               Response to Objection to Claim
                                                                                                       Page 1
              Case 21-10142-RAM          Doc 47     Filed 05/07/21   Page 2 of 3




   4. Pursuant to Federal Rule of Bankruptcy Procedure 3001(f), a proof of claim executed and

       filed in accordance with the Bankruptcy Rules “shall constitute prima facie evidence of

       the validity and amount of the claim.”

   5. On April 23, 2021, Debtor filed an Objection asserting allegations opposing Secured

       Creditor’s claim.

   6. Secured Creditor’s Proof of Claim, is neither incorrect nor improper as filed.

   7. Secured Creditor reserves the right to supplement its Response to Debtor’s Objection.

       WHEREFORE, Secured Creditor respectfully requests this Honorable Court allows

Secured Creditor’s Proof of Claim as filed as to preserve Creditor’s Claim, and for such other

and further relief as the Court deems just and proper.



                                              Robertson, Anschutz, Schneid, Crane & Partners,
                                              PLLC
                                              Attorney for Secured Creditor
                                              6409 Congress Ave., Suite 100
                                              Boca Raton, FL 33487
                                              Telephone: 470-321-7112
                                              Facsimile: 561-997-6909

                                              By: /s/April Harriott
                                              April Harriott, Esquire
                                              Florida Bar Number 37547
                                              Email: aharriott@raslg.com




                                                                                         21-10142-RAM
                                                                                        Fernandez, Isabel
                                                                           Response to Objection to Claim
                                                                                                   Page 2
               Case 21-10142-RAM          Doc 47         Filed 05/07/21   Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 7, 2021, I caused to be electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been served via

CM/ECF or United States Mail to the following parties:

Ricardo Corona, Esq.
3899 NW 7 St, Second Floor
Miami, FL 33126

Isabel Fernandez
474 East 10 Street
Hialeah, FL 33010

Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130




                                               By: /s/April Harriott
                                               April Harriott, Esquire
                                               Florida Bar Number 37547
                                               Email: aharriott@raslg.com




                                                                                             21-10142-RAM
                                                                                            Fernandez, Isabel
                                                                               Response to Objection to Claim
                                                                                                       Page 3
